Citation Nr: 0822917	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for service-connected duodenal ulcer.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis with emphysema.

3.  Entitlement to service connection for angioedema (claimed 
as swelling of the throat, tongue, and eyes).

4.  Entitlement to service connection for atherosclerosis 
(claimed as heart condition).

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for anxiety and 
depression (claimed as nervous condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
February to April 1962 and in the U.S. Army from April to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In a March 2004 rating decision, the RO increased the rating 
for the service-connected duodenal ulcer to 10 percent, 
effective from September 2003.  As that award was not a 
complete grant of benefits, the issue remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2006, the Board denied the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

The Board notes that the veteran, at the February 2004 VA 
Compensation and Pension (C&P) examination and in his 
statements in support of his claims, reported that he has 
been receiving Social Security Disability benefits.  There is 
no indication in the claims folder that any attempts have 
been made to obtain and associate the veteran's Social 
Security Disability records with the claims folder.  Because 
Social Security Administration records are potentially 
relevant to the Board's determination, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For 
this reason, this appeal must be remanded.

The Board notes that the veteran receives continuous 
treatment for his many ailments from the NEA Medical Center 
in Jonesboro, Arkansas, and from Dr. D.G.  A review of the 
record reveals that no treatment records from the NEA Medical 
Center or Dr. D.G. dated after June 2005 have been associated 
with the claims folder.  Accordingly, the AMC should attempt 
to obtain the veteran's treatment records from the NEA 
Medical Center in Jonesboro, Arkansas, and from Dr. D.G. 
dated since June 2005.

In addition, in Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  The record reveals that the veteran 
receives medical treatment at the Jonesboro, Arkansas, 
Community Based Outpatient Clinic (CBOC).  However, no 
treatment records after September 2003 from the Jonesboro, 
Arkansas, CBOC have been associated with the claims folder.  
Accordingly, the AMC should attempt to obtain VA clinical 
records pertaining to treatment for the veteran dated since 
September 2003.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The most recent VA C&P examination evaluating the veteran's 
duodenal ulcer was performed in February 2004, more than 4 
years ago.  In addition, as indicated above, the veteran 
indicated at the February 2004 VA examination that he was 
receiving Social Security Disability benefits.  However, the 
medical records associated with the award of Social Security 
Disability benefits were not associated with the claims 
folder at the time of the February 2004 examination and, 
therefore, not considered by the examiner during the 
examination.  As such, the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his duodenal ulcer 
disability and to consider the veteran's complete medical 
records including those from the veteran's award of Social 
Security Disability benefits.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the 
Jonesboro, Arkansas, Community Based 
Outpatient Clinic (CBOC) dated since 
September 2003. 

3.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from the NEA 
Medical Center and Dr. D.G. dated since 
June 2005.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

4.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the current 
severity of his service-connected 
duodenal ulcer disability.  The examiner 
should specifically state how often the 
veteran experiences episodes of severe 
symptoms, whether they are incapacitating 
and how long they last, whether the 
manifestations of the ulcer are 
continuous, whether the veteran has 
anemia, weight loss, pain that is only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis, and recurrent melena.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

5.  Thereafter, the AMC should 
readjudicate the veteran's claims. If the 
benefits sought on appeal are not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





